                            1              Whereas State Farm is concurrently filing its Response to Plaintiff's Motion to
                           2 Remand wherein State Farm states that while diversity jurisdiction does exist, State Farm
                           3 does not oppose remand based on Plaintiff's representations that the amount in
                           4 controversy is less than $75,000; and,
                           5              Whereas the decision on Plaintiff's Motion to Remand will determine whether the
                           6 matter will proceed in this Court or in the Eighth Judicial District, Clark County, Nevada;
                           7               IT IS HEREBY AGREED that the deadline for State Farm to file its responsive
                           8 pleading to Plaintiff's Amended Complaint (ECF No. 12) will be extended to fourteen (14)
                           9 days after the Court's decision on Plaintiff's Motion to Remand (ECF No. 13).
                        10                This is the parties' first request to extend this deadline, which is made in good faith
                        1 ·1     and not for purposes of delay.
                        12 DATED this               W           day of July, 2019.         DATED this '2Li day of July, 2019.
                                                                                                         11,..
                                                                                                          c..;;,


                        ·,3 The702Fi,�m                                                    LEWIS BRISBOIS BISGAARD & SMITH LLP

                                                                    /'J,,. , ,/�
                                              1


                        "I 11.                      (




                                   B Y .· //\    '/-7 /,,f ) ! L/
                                       /// �(: ·•;      l;_..

                        15
                                                                         V




                                   , ,1Mipf1ae{C. Kan¢, Esq.
                                            I ' / f/ \.•.--;, ,,r"i
                                                                                           By: R� E AN, ESQ.
                                 ,' / Nevad� Bar Nol f0096                                     Nevada Bar No. 03062
                        16       '        Bradley J. Myers', Esq.                              PAMELA L. McGAI-IA
                                          Nevada Bar No. 8857                                  Nevada Bar No. 08181
                                          Danielle M. Holt, Esq.
                        17
                                                                                               CHERYL A. GRAMES
                        18                Nevada Bar No. 13152                                 Nevada Bar No. 12752
                                          THE702FIRM
                                          400 S. 7th Street, Suite/Floor 4                     6385 S. Rainbow Boulevard, Suite 600
                        19                                                                     Las Vegas, Nevada 89118
                                          Las Vegas, Nevada 89101
                        20             Attorneys for Plaintiff                                 Attorneys for Defendant State Farm
                                                                                               Mutual Automobile Insurance Company
                        21
                        22
                                                                                     ORDER

                        23                IT IS SO ORDERED.
                                                      1        August
                        24                DATED this __ day of---'----' 2019.

                        .25
                        26                                                           UNITED STATES MAGISTRATE JUDGE
                        27

bEWI                    28

BRISBOI
.. .   �-   .   -   -            4836-5625-7949.1                                      2
